Filed 10/21/20 P. v. Orona CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                 2d Crim. No. B300832
                                                           (Super. Ct. No. BA474855)
      Plaintiff and Respondent,                              (Los Angeles County)

 v.

 EDDIE ORONA,

      Defendant and Appellant.



            Eddie Orona appeals his conviction, by jury, of
assault with a deadly weapon. (Pen. Code, §245, subd. (a)(1).)1
The trial court sentenced appellant to a term of six years in state
prison and ordered him to pay a restitution fine of $300 (§1202.4),
court operations assessment of $40 (§1465.8), and a conviction
assessment of $30. (Gov. Code, §70373.) Appellant contends he
received ineffective assistance of counsel at sentencing because
counsel did not ask the trial court to strike the fines and fees


       All further statutory references are to the Penal Code
         1

unless otherwise noted.
based on People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas).
Respondent contends the appeal should be dismissed under
1237.2. We agree and dismiss the appeal.
                               FACTS
       Appellant had an angry confrontation with a cashier at a
Los Angeles gas station after he was asked to leave the premises.
During the incident, appellant threw a cup of coffee at the
cashier, splashing hot coffee on him. Appellant also swung a
sharp kitchen knife at the cashier. Although the knife left a
small scratch on the cashier’s skin, he was not seriously injured.
Appellant was arrested about two weeks later. A search of his
van yielded the knife, but no other contraband.
                            DISCUSSION
       At sentencing, appellant’s trial counsel did not object to the
trial court’s imposition of $370 in restitution fines and other fees,
nor did counsel request a hearing on appellant’s ability to pay the
assessments. Appellant contends he received ineffective
assistance of counsel because trial counsel failed to raise those
issues, even though his sentencing occurred about seven months
after Dueñas, supra, 30 Cal.App.5th 1157 was decided.
Respondent contends the appeal should be dismissed because
appellant has not filed a motion in the trial court to correct the
sentence.
       Section 1237.2 provides, “An appeal may not be taken by
the defendant from a judgment of conviction on the ground of an
error in the imposition or calculation of fines, penalty
assessments, surcharges, fees, or costs unless the defendant first
presents the claim in the trial court at the time of sentencing, or
if the error is not discovered until after sentencing, the defendant
first makes a motion for correction in the trial court, which may




                                  2
be made informally in writing.” (Ibid.) The statute applies only
where, as here, “the erroneous imposition or calculation of fines,
penalty assessments, surcharges, fees, or costs are the sole issue
on appeal.” (Ibid.)
      Section 1237.2 requires appellant to exhaust available
remedies in the trial court before challenging the imposition of
fees and fines on appeal. (People v. Torres (2020) 44 Cal.App.5th
1081, 1086; People v. Alexander (2016) 6 Cal.App.5th 798, 801.)
Appellant did not make a Dueñas claim at the time of sentencing
and has not filed a motion for correction in the trial court. His
appeal must, therefore, be dismissed.
                          CONCLUSION
      The appeal is dismissed.
      NOT TO BE PUBLISHED.



                                                YEGAN, J.

We concur:

             GILBERT, P. J.


             TANGEMAN, J.




                                3
                   Drew E. Edwards, Judge

             Superior Court County of Los Angeles

                ______________________________

     Elizabeth H. Eng, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, Gary A. Lieberman, Deputy Attorney
General, for Plaintiff and Respondent.